Citation Nr: 1315332	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-16 805	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE


Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION


The Veteran served on active duty from July 1972 to July 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

In a statement dated in April 2013, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for an initial compensable rating for service-connected bilateral hearing loss be withdrawn from appellate review. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issue of entitlement to an initial compensable evaluation for bilateral hearing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed a written statement in April 2013 indicating that he wished to withdraw the appeal pertaining to entitlement to a higher (compensable) evaluation for hearing loss (as well as an earlier request for a hearing).  He fulfilled the requirements under 38 C.F.R. § 20.204 (b) by listing the specific claim he wished to withdraw.  His statement was submitted to the Board by his representative in April 2013.  

Thus, as the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to an initial compensable evaluation for bilateral hearing loss appeal is dismissed.




		
K.OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


